—In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from a judgment of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated April 23, 1999, which, upon an order of the same court dated March 4, 1999, granting the defendant’s motion for summary judgment dismissing the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the cause of action to recover damages for breach of a limited warranty was properly dismissed since the plaintiffs failed to comply with the notice requirements of the limited warranty (see, General Business Law § 777-a [4] [a]; Rushford v Facteau, 247 AD2d 785, 786).
Since the limited warranty excluded any common-law implied warranty, the cause of action sounding in common-law breach of contract was properly dismissed (see, Hirshorn v Little Lake Estates, 251 AD2d 377; Fumarelli v Marsam Dev., 238 AD2d 470, affd 92 NY2d 298).
The plaintiffs’ remaining contentions are without merit. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.